Hart, J., (on rehearing). It is strongly insisted by counsel in their argument on their motion on rehearing that the opinion of the court is contrary to the rule laid down by Professor Pomeroy and by the decisions of our own court. They refer particularly to Pomeroy’s Equity Jurisprudence (3 ed.), vol. 3, § 1054, and Ammonette v. Black, 73 Ark. 310. We do not agree with counsel in their contention, but on the other hand think the, opinion is in exact accord with the rule laid down. We recognize the rule to be that, in order that the doctrine of trusts ex maleficio with respect to land may be enforced under any circumstances, there must be an element of positive fraud accompanying the promise, and by means of which the acquisition of the legal title is wrongfully consummated. However, in the application of the rule, it is well settled that if the testator is induced to make a will by a promise, express or implied, on the part of the legatee that he will devote his legacy to a certain lawful trust, a secret trust is created, and equity will compel him to apply property thus obtained in accordance with his promise. Trustees of Amherst College v. Ritch (N. Y. Court of Appeals), 37 L. R. A. 305, and cases cited in our original opinion. In the last mentioned case the court said: “The trust springs from the intention of the testator and the promise of the legatee. The same rule applies to heirs and next of kin who induce their ancestor or relative not to make a will by promising, in case his property falls to them through intestacy, to dispose of it, or a part of it, in the manner indicated by him. Williams v. Fitch, 18 N. Y. 546; Grant v. Bradstreet, 87 Me. 583; Gilpatrich v. Glidden, 81 Me. 137, 2 L. R. A. 662. The rule is founded on the principle that the legacy would not have been given, or intestacy allowed to ensue, unless the promise had been made; and hence the person promising is bound in equity to keep it, as to violate it would be fraud. While a promise is essential, it need not be expressly made, for active co-operation or silent acquiescence may have the same effect as an express promise. If a legatee knows what the testator expects of him, and, having an opportunity to speak, says nothing, it may be equivalent to a promise, provided the testator acts upon it. Whenever it appears that the testator was prevented from action by the action or silence of a legatee, who knew the facts in time to act or speak, he will not be permitted to apply the legacy to his own use when that would defeat the expectations of the testator. As was said by this court in the O’Hara case, 95 N. Y. 403, 47 Am. Rep. 53: ‘It matters little that McCue did not make in words a formal and express promise. Everything that he said and everything that he did was full of that interpretation. When the testatrix was told that the legal effect of the will was such that the legatees could divert the fund to their own use, which was a statement of their power, she was told also that she would only have their honor and conscience on which to rely, and answered that she could trust them, which was an assertion of their duty. Where in such case the legatee, even by silent acquiescence, encourages the testratrix to make a bequest to him to be by him applied for the benefit of others, it has all the force and effect of an express promise.’ The trust does not act directly upon the will by modifying the gift, for the law requires wills to be wholly in writing, but it acts upon the gift itself as it reaches the possession of the legatee, or as soon as he is entitled to receive it. The theory-is that the will has full effect, by passing an absolute legacy to the legatee, and that then equity, in order to defeat fraud, raises a trust in favor of those intended to be benefited by the testator, and compels the legatee, as a trustee ex maleficio, to turn over the gift to them. The law, not the will, fastens the trust upon the fund, by requiring the legatee to act in accordance with the instructions of the testator and his own.promise. Neither'the statute of frauds nor the statute of wills applies, because the will takes effect as written and proved; but, to promote justice and prevent wrong, the courts compel the legatee to dispose of his gift in accordance with equity and good conscience.” It has also been said that the character of the fraud which justifies the equitable interference consists, “in the attempt to take advantage of that which has been done in performance or upon the faith of the agreement, while repudiating its obligation under cover of the statute.” Glass v. Hulbert (Mass.), 3 Am. Rep. 418; Curdy v. Berton (Cal.), 12 Am. St. Rep. 157; O’Hara v. Dudley (N. Y.), 47 Am. Rep. 53; Towles v. Burton (S. C.), 24 Am. Dec. 409; Shultz’s Appeal, 80 Penn. 396, and Stahl v. Stahl (Ill.), 2 A. & E. Ann. Cas. 774, and note. In the present case the execution of the will was secured by reason of the confidential relations existing between J. W. Stuart, deceased, his wife and his son, Jas. A. Stuart, while the testator was in contemplation of death. It was established by clear and convincing testimony that, after J. W. Stuart was informed by his son, Jas. A. Stuart, that the doctors thought that he was going to die, his blind began to dwell upon a disposition of his property. He called his children and grandchildren around him, and told them that he had enough for all, and that he intended for his property to be divided equally between them. He began to designate the different tracts of land that he wanted each child to have, and specifically stated to them his intended disposition of all his real and personal property. He was persuaded by his son, Jas. A. Stuart, to make a short will leaving all his property to his wife with the son as executor under the belief that she would dispose of it after his death in accordance with his expressed intention. It is true that she never made an express promise to him that she would carry, out his wishes in the matter of the disposition of his property in' order to induce him to make a will in her favor, but she knew that her favorite son was making such promise in order to induce him to make the will, and she acquiesced in his conduct, knowing that her husband relied upon her carrying out his wishes with respect to a division of his property. After he had made the will, he repeatedly told his children, grandchildren and friends who gathered about him that his wife and son, James, knew how he wanted his property divided and that he could trust their honor and conscience in the matter. The record clearly shows that the will was made in favor of Mrs. Stuart for the purpose of securing a distribution of the testator’s estate between his wife, his children and grandchildren, and that the acts and conduct of his wife and favorite son and the confidential relations existing between them induced the testator to believe that he had carried out his heart’s desire and provided for all those whom he loved best and recognized as objects of his bounty. Under the circumstances as pointed out in our original opinion, the acts and conduct of the wife amounted to action on her part in inducing her husband to make the will. The distinction we have attempted to make in the opinion is clearly pointed out by Sharswood, J., one of the ablest of American judges, in Schutz’s Appeal, 80 Penn. 396. In that case a testator wishing to bequeath his estate to charitable uses was told that it would be invalid if he should die within a month, but that he might give it immediately to some person whom he could trust to carry out his wishes. An absolute bequest was made to Reuben Yeakle. Yeakle was not present when the will was made and did not know of its existence until after the death of the testator. The testator died • within a month after the will had been made and the court said that under the circumstances there was nothing to fasten a trust upon Yeakle. The learned justice said, however, “Had Beuben Yeakle been present when the will was executed, or the object of the bequest been communicated to him before the testator’s death, and he had held his peace, there would have been some ground for fastening a trust upon him ex maleficio, as in Hoge v. Hoge, 1 Watts, 163. But nothing of that kind can be pretended here. ’ ’ It follows that the motion for rehearing will be denied.